Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 6 and 7 are amended. Claims 1 and 3-7 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered. 

Response to Arguments
Applicant' s arguments filed on 6/16/2021 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub. No. 2017/0156142 A1) in view of Kim et al. (US Pub. No. 2018/0262250 A1) and further in view of Inoue et al. (US Pub. No. 2014/0211731 A1).
Regarding claim 1, Sato discloses a radio base station (See Par. [46], [56] and Fig. 4 of Sato for a reference to a wireless communication system comprising a center node 200 and an access point 300 that share the process and functions of a radio BS with each other) including a remote device (See Fig. 1; 30 and Fig. 4; 300 Access Point) and a central aggregation device (See Fig. 1; 20 and Fig. 4; 200 Center Node) and that performs radio communication with a user device (See Fig. 1; Wireless Terminal 2) (See Par. [46] of Sato for a reference to the wireless terminal 120 transmits/receives wireless signal to/from the access point 300), wherein the remote device includes:
a first transmitter (See Fig. 4; Wireless transmission/reception unit 304) that transmits to the central aggregation device information about quality data containing one or more pieces of See Par. [44]-[45], [66], [76] and Fig. 2 of Sato for a reference to a plurality of wireless terminal is communicating with the wireless system of fig. 2. Each access point generates an aggregated radio channel quality information from the received CQI from each wireless terminal. The aggregated CQIs are transmitted to the center node 200), and
the central aggregation device includes a second receiver (See Fig. 5; Radio Channel Quality Management Unit 214) that receives the information about quality data (See Par. [65] and Fig. 2 of Sato for a reference to the radio channel quality management unit 214 receives radio channel quality information between each AP and each terminal via the transmission line 110 (Fig. 2) and the transmission interface 206 (Fig. 2)); and
a processor (See Fig. 5; Wireless Resource Allocation Unit (Scheduler) 220) that performs assignment of a radio resource to the user device (See Par. [67], [69] of Sato for a reference to the scheduler 220 allocates wireless resources to the wireless terminal, by transmitting an instructional message to the access point 300 to indicate the resources that may be used in the transmission and reception to and from the wireless terminal), wherein the first transmitter (See Fig. 4; Wireless transmission/reception unit 304) transmits the information about quality data containing a user-device identifier for identifying the user device and the downlink quality information (See Par. [65]-[66], [143], [148] of Sato for a reference to the AP 300 generates an aggregated channel quality indicator for each wireless terminal [each CQI is associated with a wireless terminal. Therefore the terminal is identified and tied to its CQI]. The aggregated CQI is transmitted from the AP 300 to the center node. Users (Wireless terminal 120) are identified by the center node, using the antenna ports identified by the AP 300. User information, including the identifying ports are transmitted from the AP 300 to the center node).
Sato does not explicitly disclose the remote device includes a first receiver that acquires downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device; acquiring downlink quality information by the user device is performed via a predetermined uplink channel, and the assignment of a radio resource to the user device is based on the quality data series received by the second receiver.
However, Kim discloses the remote device includes a first receiver (See Par. [245] and Fig, 18; Receiver 20) that acquires downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device (See Par. [196], [202]- [206] of Kim for a reference to enabling a UE to select an antenna group and report CSI for the selected antenna groups ONLY in a system that antenna ports are grouped and the antenna ports for each group transmit signals in different directions [Beams](Different beams pattern for each group). The CSI of different beam groups other than selected by the UE is not acquired); acquiring downlink quality information by the user device is performed via a predetermined uplink channel (See Par. [65], [196] of Kim for a reference to one or more PUCCHs can be allocated to the control region to carry uplink control information (UCI). One or more PUSCHs may be allocated to the data region of the UL subframe to carry user data. CSI information and then transmitted through a PUSCH).
Kim; Par. [43]).

The combination of Sato and Kim does not explicitly disclose the assignment of a radio resource to the user device is based on the quality data series received by the second receiver.

However, Inoue discloses the assignment of a radio resource to the user device is based on the quality data series received by the second receiver (See Par.  [57], [72] of Inoue for a reference to the radio BS, and based on the received quality information, allocates resources, sets the number of MIMO layers and precoding, and updates the coding rate and so on, to transmit the data signal (PDSCH) of that user terminal using the selected beam group).

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Inoue, Kim and Sato. The motivation of combination is to improve the data rate/spectral efficiency, by transmitting and receiving data by a plurality of antennas. (Inoue; Par. [4]).

See Fig. 4; Transmission Line 206) that transmits, when the user device performs carrier aggregation with a plurality of the remote devices by using a plurality of component carriers, to a plurality of the remote devices connected to the central aggregation device (See Par. [44]-[45], [124], [129] and Fig. 10 of Sato for a reference to System 100 of Fig. 2 that  is comprising of a plurality of wireless terminals 120 and a plurality of APs 300. The software running on the center node 200 allocates the wireless resources (time, frequency and space) associated with each AP 300 for a plurality of wireless terminals) at least one of scheduling information of downlink in other remote device and scheduling information of uplink (See Par. [67], [69] of Sato for a reference to the scheduler 220 allocates wireless resources to the wireless terminal, by transmitting an instructional message to the access point 300 to indicate the resources that may be used in the transmission and reception to (Downlink) and from (Uplink) the wireless terminal).

Regarding claim 7, the claim is interpreted and rejected for the same reasons set forth in claim 1.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Kim et al. in view of Inoue et al. and further in view of Malladi et al. (US Pub. No. 2008/0253318 A1).

However, Malladi discloses wherein the first transmitter transmits the quality data series containing a channel position indicating a position in the uplink channel (See Par. [32] and Fig. 2 of Malladi for a reference to the UE may send only CQI information on the PUCCH, or may send the CQI information combined with UL data on the PUSCH at a predetermined time/frequency location, which is assigned to the UE by the eNB) to which the user device transmitted the downlink quality information (See Par. [32] and Fig. 2 of Malladi for a reference to the location is indicated based on an ID of a PDCCH used to send control data to the UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Malladi, Inoue, Kim and Sato. The motivation of combination is improving the reliability of data transmission, by assigning the resources and transport formats based on the channel quality information received by the user device. (Malladi; Par. [6]).

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Kim et al. in view of Inoue et al. and further in view of Anderson et al. (US Pub. No. 2012/0127934 A1).
Regarding claim 4, the combination of Sato, Kim and Inoue does not explicitly disclose wherein the processor monitors an operating state of a timer that measures a period during which 
However, Anderson discloses wherein the processor (See Fig. 3; 410; processor of the BS) that monitors an operating state of a timer that measures a period during which the user device transmits the downlink quality information (See Par. [56]-[58] and Fig. 8 of Anderson for a reference to a timing command that is sent from the BS to the UE, which makes the UE restarts a timing alignment timer (TAT). While the TAT is running (Not expired), the UL resources (PUCCH and PUSCH) may be used by the UE for transmitting CQI and UL data if available), and the processor performs the assignment of the radio resource based on the information about quality data upon confirming that the timer is within a period of operation (See Par. [57]-[58] and Fig. 8 of Anderson for a reference to that when the TAT is not expired, the UL grant is continuous for the UE by the BS. Once the TAT expires, the UE may release all the pre-assigned PUSCH/PUCCH, and the UE is no longer allowed to transmit the CQI).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Anderson, Inoue, Kim and Sato. The motivation of combination is improving the efficiency of frequency domain utilization and resource allocation between a plurality of users by assigning durations, in which resources are reserved for each particular user. (Anderson; Par. [53]-[54]).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub. No. 2017/0156142 A1) in view of Kim et al. (US Pub. No. 2018/0262250 A1).
Regarding claim 6, Sato discloses a remote device (See Fig. 1; 30 and Fig. 4; 300 Access Point) included in a radio base station (See Par. [46], [56] and Fig. 4 of Sato for a reference to a wireless communication system comprising a center node 200 and an access point 300 that share the process and functions of a radio BS with each other) that performs radio communication with a user device (See Fig. 1; Wireless Terminal 2) (See Par. [46] of Sato for a reference to the wireless terminal 120 transmits/receives wireless signal to/from the access point 300), and connectable to a central aggregation device (See Fig. 1; 20 and Fig. 4; 200 Center Node), the remote device comprising:
a transmitter (See Fig. 4; Wireless transmission/reception unit 304) that transmits to the central aggregation device information about quality data containing one or more pieces of downlink quality information (See Par. [44]-[45], [66], [76] and Fig. 2 of Sato for a reference to a plurality of wireless terminal is communicating with the wireless system of fig. 2. Each access point generates an aggregated radio channel quality information from the received CQI from each wireless terminal. The aggregated CQIs are transmitted to the center node 200), wherein the transmitter (See Fig. 4; Wireless transmission/reception unit 304) transmits the information about quality data containing a user-device identifier for identifying the user device and the downlink quality information (See Par. [65]-[66], [143], [148] of Sato for a reference to the AP 300 generates an aggregated channel quality indicator for each wireless terminal [each CQI is associated with a wireless terminal. Therefore, the terminal is identified and tied to its CQI]. The aggregated CQI is transmitted from the AP 300 to the center node. Users (Wireless terminal 120) are identified by the center node, using the antenna ports identified by the AP 300. User information, including the identifying ports are transmitted from the AP 300 to the center node).
Sato does not explicitly disclose the remote device includes a first receiver that acquires downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device; acquiring downlink quality information by the user device is performed via a predetermined uplink channel.
However, Kim discloses the remote device includes a first receiver (See Par. [245] and Fig, 18; Receiver 20) that acquires downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device (See Par. [196], [202]- [206] of Kim for a reference to enabling a UE to select an antenna group and report CSI for the selected antenna groups ONLY in a system that antenna ports are grouped and the antenna ports for each group transmit signals in different directions [Beams](Different beams pattern for each group). The CSI of different beam groups other than selected by the UE is not acquired); acquiring downlink quality information by the user device is performed via a predetermined uplink channel (See Par. [65], [196] of Kim for a reference to one or more PUCCHs can be allocated to the control region to carry uplink control information (UCI). One or more PUSCHs may be allocated to the data region of the UL subframe to carry user data. CSI information and then transmitted through a PUSCH).

Kim; Par. [43]).



Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	OH et al (US. Pub. No. 2018/0262252 A1) discloses a method and apparatus for transmitting and receiving a feedback signal in a wireless communication system. 
Koo et al. (US. Pub. No. 2010/0291940 A1) discloses a method of transmitting feedback information from a user equipment that performs CoMP operation.
Lunttila et al. (US. Pub. No. 2013/0089043 A1) discloses an apparatus, method and computer program product for aperiodic channel quality indication for carrier aggregation.






	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413   

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413